UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 26, 2016 Mercantile Bank Corporation (Exact name of registrant as specified in its charter) Michigan 000-26719 38-3360865 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 310 Leonard Street NW, Grand Rapids, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 616-406-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8 .01 Other Item. On January 26, 2016, Mercantile Bank Corporation issued a press release announcing that it completed a partial repurchase of trust preferred securities issued by Mercantile Bank Capital Trust I, a wholly-owned business trust subsidiary of Mercantile Bank Corporation, after being the successful bidder in a public auction. A copy of the press release is filed as Exhibit 99.1 and incorporated here by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description Press release of Mercantile Bank Corporationdated January 26, 2016 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Mercantile Bank Corporation By: /s/
